DUCKER, JUDGE:
Claimant, Meade J. Moore, of Richwood, West Virginia, alleges damages in the amount of $1,292.14, which was the cost of the erection of a retaining wall behind claimant’s residence on Copeland Street in Richwood, allegedly necessitated by road slippage caused by water drained across the Hinkle Mountain Road behind the residence of claimant.
Four or five culverts, each sixteen inches in diameter within a distance of approximately two thousand feet up the road, were alleged and proven to have been completely clogged or stopped up and left unrepaired or unreplaced from 1963 to 1969. After a road slide in 1969, claimant built in 1970 the retaining wall behind his house to prevent further slide damage to his property. In 1971, the respondent replaced with new culverts all the old culverts, in order to avoid further damage to claimant’s premises.
*270The evidence showed that claimant had repeatedly notified the respondent of the condition of the culverts on the road and of the water being diverted and prevented from passing through the culverts, but causing the water to flow upon, over and across the road to claimant’s property, and causing the hillside to slide towards claimant’s residence. No correction of the situation was made until 1971 after the erection by claimant of the retaining wall.
There is no conflict in the evidence, nor is there any denial of the facts alleged and proven by the claimant. We are of the opinion that the claimant has shown negligence on the part of respondent in the latter’s duty to properly maintain its highway, and that claimant is entitled to recover his alleged and proven damages, and, accordingly, we award the claimant the sum of $1,292.14.
Award of $1,292.14.